
	

113 HRES 253 IH: Expressing support for the designation of the night of June 6, 2013, as National Drive-in Movie Night to recognize the 80th anniversary of the drive-in movie theatre.
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 253
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2013
			Mr. Enyart submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for the designation of
		  the night of June 6, 2013, as National Drive-in Movie Night to
		  recognize the 80th anniversary of the drive-in movie theatre.
	
	
		Whereas Richard Hollingshead, Jr., developed and patented
			 the design for the drive-in movie theatre still in use worldwide today;
		Whereas Hollingshead was the builder and proprietor of the
			 world’s first drive-in theatre in Camden, New Jersey;
		Whereas Hollingshead has become known as the father of the
			 uniquely United States form of family recreation and entertainment known as the
			 drive-in movie theatre; and
		Whereas June 6, 2013, is the 80th anniversary of the first
			 exhibition of a film at that theatre in 1933 and would be an appropriate date
			 to designate as National Drive-in Movie Night; Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National
			 Drive-in Movie Night;
			(2)recognizes the
			 historical significance of the 80th anniversary of Richard Hollingshead’s
			 achievement;
			(3)recognizes the
			 drive-in movie theatre as a uniquely United States form of family recreation
			 and entertainment; and
			(4)calls upon the
			 people of the United States to observe such a night with appropriate
			 ceremonies, programs, and activities.
			
